Citation Nr: 0622523	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-14 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel

INTRODUCTION

The veteran had honorable active service from March 1956 to 
February 1959 and from March 1959 to June 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied entitlement to service connection for 
hypertension.

A hearing before the undersigned, sitting at the RO, was held 
in September 2005.  A transcript of that hearing is of 
record. 


FINDING OF FACT

Hypertension did not have its onset in service, it was not 
manifested within one year of service discharge, and it is 
not causally related to the veteran's service-connected 
diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service, it 
may not be presumed to have been incurred therein, and it is 
not proximately due to or the result of the veteran's 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated August 2002.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  The veteran was not explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The RO's August 2002 letter informed the veteran that 
additional information or evidence was needed to support his 
claim.  The letter specifically noted the elements necessary 
to establish service connection on a direct and secondary 
basis, requested that he submit such evidence or provide VA 
with the information necessary for VA to obtain medical 
records and other relevant evidence on his behalf, and 
essentially made the veteran aware that he should submit any 
evidence he had that pertained to his claim.  Therefore, the 
Board finds that he was provided with the notice required by 
the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service VA and 
private medical records, which will be addressed as 
pertinent.  Although the veteran asserts that medical records 
at Moncrief Army Community Hospital (Moncrief ACH) at Fort 
Jackson, South Carolina would show that he was diagnosed with 
hypertension within a year of his June 1977 discharge from 
the service, Moncrief ACH responded to VA requests for 
records that no records pertaining to the veteran were found 
for that period.  Neither the veteran nor his representative 
has identified any additional pertinent evidence that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The notice was provided to the veteran prior to the initial 
adjudication, and he has not been prejudiced by the timing or 
content of the notice.  The content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

In light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2005).  In 
order to establish service connection for a claimed disorder, 
the following must be present: (1) Medical evidence of a 
current disability; (2) Medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) Medical evidence of a connection 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Service connection for hypertension may be 
granted if it is shown to be present in service or manifest 
to a degree of 10 percent or more within one year from the 
date of final separation from service.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2005).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  When 
service connection is established for a secondary condition, 
it shall be considered a part of the original condition. 38 
C.F.R. § 3.310(a) (2005).

In this case, there is objective evidence showing that the 
veteran currently has hypertension.  However, the veteran's 
hypertension has not been shown to be related to service 
either directly, or on a secondary basis.

The veteran's service medical records are negative for 
hypertensive blood pressure readings or diagnosis or 
treatment of hypertension.  

The veteran contends in his VA Form 9, and in testimony 
during the September 2005 hearing before the undersigned, 
that he was diagnosed with hypertension at Moncrief ACH 
within one year of his June 30, 1977 discharge.  Although VA 
requested the veteran's medical records from Moncrief ACH for 
the time period June 30, 1977 to August 31, 1978, the 
hospital informed VA in July 2005 that its search turned up 
no record for the veteran for this period.  The earliest 
medical evidence of record pertaining to the veteran's 
hypertension is a notation dated September 1986 that appears 
in a Cumulative Problem List from the records of private 
doctor B. Amin, M.D.  Thus, there is no competent evidence of 
record showing that the veteran exhibited hypertension in 
service or within a year of his discharge from service.

The veteran's hypertension has not been shown to be 
proximately due to, or the result of, the veteran's service-
connected diabetes mellitus.  On the contrary, a VA 
examination dated January 2003 found that the veteran's 
hypertension was "essential," which means idiopathic or of 
unknown cause.  Dorland's Illus. Med. Dictionary, 30th ed. 
pages 644, 905 (2003).  The January 2003 examination report 
also notes that the veteran's diabetes and hypertension were 
diagnosed in 1980 and 1981.  A July 2004 VA examination 
report reflects that the examiner found nothing in the 
veteran's claims file to support the contention that his 
hypertension is secondary to his service-connected diabetes 
mellitus.  While noting the veteran's subjective history of 
hypertension dating to 1977, the examiner opined that it is 
"less likely than not that the hypertension is related to 
the veteran's diabetes mellitus."  Thus, a preponderance of 
the competent evidence of record is against a finding that 
the veteran's hypertension is proximately due to his service-
connected diabetes mellitus.

While the Board acknowledges the veteran's belief that his 
hypertension is related to service or his service-connected 
diabetes mellitus II, the veteran is not competent to render 
a medical opinion regarding the etiology of his disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
persons are not competent to offer medical opinions).  Having 
reviewed the record, the Board finds that in the absence of 
evidence showing that the veteran's hypertension is directly 
or presumptively related to service, or proximately due to 
his service-connected diabetes mellitus, the veteran's claim 
must be denied.  Because the preponderance of the evidence of 
record weighs against the veteran's claim, the benefit of the 
doubt doctrine is not applicable in this case.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).






ORDER

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


